DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 13-14 filed June 01, 2022 are the subject matter of this Office Action. 
Response to Amendment
Applicant’s amendments filed 06/01/2022 are acknowledged. Applicant has amended the scope of the claims from a OPP product free of major phenolics derived by a distinct process and are now directed to the use of a therapeutic composition for preventing or protecting against peroxidation of lipids induced ionizing radiation upon living cells, tissues, organs in a subject characterized in that said use comprises administering to said subject a therapeutic composition comprising a therapeutically effective amount of a water soluble bioactive botanical extract derived of Elais guineensis from vegetation liquor of the oil palm milling process, wherein the therapeutic composition is a freeze-dried composition, or a spray dried composition, and said therapeutic composition comprises three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid; wherein ionizing radiation is gamma radiation, 800-1600 rads of gamma radiation, or 800-1600 rads of gamma radiation from Ce137 gamma source; and wherein said living cells comprised in the tissue and organs in a subject are colorectal adenocarcinoma cells being exposed to ionizing radiation.
  Applicant's arguments, filed 06/01/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
Claim Rejections - 35 USC § 112-Paragraph B and  35 USC § 101
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


And  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-2 and 13-14 provide for the use of a therapeutic composition for preventing or protecting against peroxidation of lipids induced ionizing radiation upon living cells, tissues, organs in a subject characterized in that said use comprises administering to said subject a therapeutic composition comprising a therapeutically effective amount of a water soluble bioactive botanical extract derived of Elais guineensis from vegetation liquor of the oil palm milling process, wherein the therapeutic composition is a freeze-dried composition, or a spray dried composition, and said therapeutic composition comprises three isomers of caffeoylshikimic acid, protocatechuic acid and p-hydroxybenzoic acid; wherein ionizing radiation is gamma radiation, 800-1600 rads of gamma radiation, or 800-1600 rads of gamma radiation from Ce137 gamma source; and wherein said living cells comprised in the tissue and organs in a subject are colorectal adenocarcinoma cells being exposed to ionizing radiation. 
 The claims are directed to non-statutory subject matter because it is unclear whether the claims are intended to encompass a product or a process. Specifically, claims 1-2, 13-14 recites limitations clearly directed to a product “a therapeutic composition for preventing or protecting against peroxidation of lipids induced ionizing radiation upon living cells, tissues, organs in a subject”. However, the claim then goes on to state limitations that are clearly directed to a process, i.e.., "administering to said subject a therapeutic composition comprising a therapeutically effective amount of a water soluble bioactive botanical extract derived of Elais guineensis from vegetation liquor of the oil palm milling process”. Accordingly, it is unclear whether Applicant intends to claim a product or process. Said ambiguity gives rise to the 35 U.S.C. 112 paragraph B rejection as claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." See MPEP 2173.05 (a) and MPEP 2173.05 (q).
 In addition, the overlap between these two statutory categories of invention (i.e., product and process) renders the subject matter of instant claims 1-2 and 13-14 non-statutory under 35 U.S.C. 101 because 35 U.S.C. 101 is drafted in a manner so as to set forth the statutory classes of invention in the alternative only. Please see Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) Id. at 1551 and MPEP 2173.05 (q).
For the purposes of examination, the examiner has interpreted the “use” claims as a composition and not a “method”. Were claims 1-2, 13-14 to be interpreted as a method, said claims would be directed to an invention that is independent or distinct from the invention originally claimed. Please see 37 CFR 1.142(b), MPEP 821.03, the restriction requirement of 06/29/2020 and the restriction requirement of parent application 16067130. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sambanthamurthi (British Journal of Nutrition Vol. 106 pages 1655-1663 published 2011) as evidenced by Sambanthamurthi (British Journal of Nutrition Vol. 106 pages 1664-1675 published 2011).
  Sambanthamurthi (British Journal of Nutrition Vol. 106 pages 1655-1663 published 2011) teaches freeze-dried composition from an aqueous vegetation liquor extract of the oil palm milling process (OPP) (abstract, page 1656 left col., Figure 1). As shown in Figure 1, said freeze dried vegetation liquor extract comprises 3 isomers of caffeoylshikimic acid, para-hydroxybenzoic acid, protocatechuic acid. Said extract also comprises the phytochemicals gallic acid and hydroxytyrosol and such a composition reads on the instant claims (page 1658 right col., through page 1659 left col., Figure 1). 
Regarding the limitation of claim 2, as evidenced by Sambanthamurthi (British Journal of Nutrition Vol. 106 pages 1664-1675 published 2011), OPP in oil palm vegetation liquor ranges from 1.38-2.43% wt. on a dry weight basis. The remaining 98 %wt. consists of fruit sugars, soluble fibers, organic acids, water soluble vitamins and phytonutrients such as carotenoids and the phenolic component vitamin E (page 1667, right col. paragraph 4). As such, said aqueous extract of vegetation liquor extract above must comprise soluble fiber, phytonutrients such as carotenoids and the phenolic component hydroxytyrosol, as products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01 and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112. 
Regarding the limitation wherein the composition is administered for preventing  or protecting against peroxidation of lipids in colorectal adenocarcinoma cells when exposed to 800-1600 rads of gamma radiation from a Cs137 source, such a limitation of the instant claims fails to patentably distinguish the instant claims over the cited prior art because such a limitation is an intended use of the composition (i.e., an intent to use the disclosed composition as prophylactic to peroxidation of lipids in colorectal adenocarcinoma cells). This limitation does not impart any physical or material characteristics to the composition that is not already present in the cited prior art. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble of not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.2d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 378, 42 USPQ2d 1550, 1554 and MPEP §2112.02(11).  In the instant case, the cited freeze dried aqueous extract from vegetation liquor from palm oil milling taught by Sambanthamurthi above meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.	
Moreover, regarding the limitation wherein the freeze dried aqueous extract of the oil palm vegetation liquor comprising 3 isomers caffeoylshikimic acid, para-hydroxybenzoic acid, protocatechuic acid also comprises a concentration of 30-75 g gallic acid equivalent (GAE) per mL, Applicant is reminded of MPEP 2112 which discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). See In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594). In the present case the burden is shifted to Applicant to prove that the vegetation liquor extract above does not comprise a concentration of 30-75 g gallic acid equivalent (GAE) per mL. 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628